ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeal of -                                     )
                                                 )
 Sweet Star Logistic Service                     )   ASBCA No. 62082
                                                 )
 Under Contract No. W91B4N-18-P-5056             )

 APPEARANCE FOR THE APPELLANT:                       Ms. Sweeta Rahimi
                                                      CEO

 APPEARANCES FOR THE GOVERNMENT:                     Scott N. Flesch, Esq.
                                                      Army Chief Trial Attorney
                                                     LTC Stephen M. Hernandez, JA
                                                      Trial Attorney

            OPINION BY ADMINISTRATIVE JUDGE SHACKLEFORD
         ON APPELLANT’S SECOND MOTION FOR RECONSIDERATION

       On September 30, 2020, we dismissed this appeal for lack of jurisdiction because
the claim lacked a sum certain as required by the Contract Disputes Act. Appellant filed
a document we deemed a motion for reconsideration on October 2, 2020. We denied this
first motion for reconsideration on December 29, 2020. Appellant emailed again on
January 1, 2021, and January 19, 2021, and we deemed these emails to constitute a
second motion for reconsideration. The government has declined to file a response.

        The Board’s Rules do not provide for a second motion for reconsideration.
Accordingly, we deny appellant’s motion. The Recorder is instructed not to accept further
filings by appellant relative to this appeal. See Quality Trust, Inc., ASBCA No. 59983,
16-1 BCA ¶ 36,529 at 177,948.

      Dated: March 25, 2021



                                                 RICHARD SHACKLEFORD
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
I concur                                         I concur



OWEN C. WILSON                                   MICHAEL T. PAUL
Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62082, Appeal of Sweet Star
Logistic Service, rendered in conformance with the Board’s Charter.

      Dated: March 26, 2021




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2